        Case 2:20-cv-00681-GMB Document 1 Filed 05/14/20 Page 1 of 17                      FILED
                                                                                  2020 May-14 PM 03:31
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA

SOUTHERN DENTAL                               )
BIRMINGHAM LLC,                               )
                          Plaintiff,          )     CASE NO: _______________
                                              )
v.                                            )
                                              )
THE CINCINNATI INSURANCE                      )     JURY TRIAL DEMANDED
COMPANY,                                      )
                  Defendant.                  )


                                   COMPLAINT


      Plaintiff Southern Dental Birmingham LLC brings this action against

Defendant The Cincinnati Insurance Company and alleges based upon investigation,

experience, information and belief as follows:

                                INTRODUCTION

      1.     Plaintiff operates Southern Dental Birmingham LLC, which is a full-

service dental clinic located in Birmingham, Alabama, offering services in cosmetic,

general and family, and restorative dentistry. A substantial portion of Plaintiff’s

business income is derived from elective dental procedures.

      2.     To protect its business in the event that it suddenly had to suspend

operations for reasons outside of its control, or in order to prevent further property

damage, Plaintiff purchased insurance coverage from Defendant, including specialty

property coverage, as set forth in Defendant’s Business Income (and Extra Expense)
                                          1
        Case 2:20-cv-00681-GMB Document 1 Filed 05/14/20 Page 2 of 17




Coverage Form (Form FA 213 05 16) (attached hereto as Exhibit 1).

      3.     Plaintiff’s insurance policy through Defendant is an “all-risk” policy

that provides coverage for all non-excluded business losses.

      4.     Plaintiff’s policy through Defendant provides “Business Income”

coverage, which promises to pay for loss due to the necessary suspension of

operations following loss to property.

      5.     Plaintiff’s policy through Defendant also provides “Civil Authority”

coverage, which promises to pay for loss caused by the action of a civil authority

that prohibits access to the Covered Property.

      6.     Plaintiff’s policy through Defendant also provides “Extra Expense”

coverage, which promises to pay the expense incurred to minimize the suspension

of business and to continue operations.

      7.     Unlike many policies that provide Business Income coverage (also

referred to as “business interruption” coverage), the policy issued by Defendant

does not include, and is not subject to, any exclusion for losses caused by the spread

of viruses or communicable diseases.

      8.     On March 28, 2020, Plaintiff was forced to suspend or reduce business

operations at Southern Dental Birmingham LLC due to COVID-19 (a.k.a.

“coronavirus” or “SARS-CoV-2”) and the resultant closure orders issued by civil

authorities in Alabama.


                                          2
        Case 2:20-cv-00681-GMB Document 1 Filed 05/14/20 Page 3 of 17




      9.     Plaintiff made a claim with Defendant under its policy for business

interruption coverage, including business income losses and extra expenses

incurred.

                                    PARTIES

      10.    Plaintiff Southern Dental Birmingham LLC is a limited liability

company organized and existing under the laws of Alabama, which is located in

Birmingham, Alabama.

      11.    Defendant The Cincinnati Insurance Company is a corporation

organized and existing under the laws of Ohio, which has its statutory headquarters

at 6200 South Gilmore Road, Fairfield, OH 45014-5141.

                         JURISDICTION AND VENUE

      12.    This Court has original subject matter jurisdiction over this matter

pursuant to 28 U.S.C. § 1332(a), which provides federal courts original jurisdiction

over any civil action in which the parties are citizens of different states and where

the matter in controversy exceeds in the aggregate the sum of $75,000, exclusive of

interest and costs. There is complete diversity of citizenship between Plaintiff and

Defendant because Plaintiff is an Alabama corporation with its principal place of

business in Alabama while Defendant is an Ohio corporation with its principal place

of business in Ohio.

      13.    This Court has personal jurisdiction over Defendant because it has


                                         3
        Case 2:20-cv-00681-GMB Document 1 Filed 05/14/20 Page 4 of 17




purposefully availed itself of the privilege of conducting activities in the forum by

soliciting, transacting, and conducting its insurance business within the State of

Alabama, including issuing insurance policies (including the Policy at issue) and

administering claims within the State. As such, Defendant has maintained systematic

and continuous business contacts within the State of Alabama, by and through their

agents and/or sale representatives.

       14.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(a) because

a substantial portion of the wrongful acts upon which this lawsuit is based occurred

in this District. Venue is also proper pursuant to 28 U.S.C. § 1391(c) because

Defendant is a corporation that has substantial, systematic, and continuous contacts

in the State of Alabama and, as a result, is subject to personal jurisdiction in this

District.

       15.   The acts and/or omissions complained of took place, in whole or in part,

within the venue of this Court.

                                      FACTS

       A. Insurance Coverage

       16.   Defendant entered into a contract of insurance with the Plaintiff,

whereby Plaintiff agreed to make payments to Defendant in exchange for the

Defendant’s promise to indemnify the Plaintiff for losses, including, but not limited

to, business income losses at Plaintiff’s location at 4960 Valleydale Road #100,


                                         4
        Case 2:20-cv-00681-GMB Document 1 Filed 05/14/20 Page 5 of 17




Birmingham , Alabama, 35242 (the “Covered Property”), which is owned, managed,

and controlled by the Plaintiff.

      17.     The Covered Property is covered under Policy number ECP 036 11 02,

issued by Defendant. (hereinafter the “Policy”).

      18.     The Policy provides (among other things) property, business personal

property, business income and extra expense, civil authority order, contamination,

and additional coverages.

      19.     Plaintiff faithfully paid policy premiums to Defendant specifically to

provide, among other things, additional coverages in the event of business

interruption or closures by order of civil authority.

      20.     The Policy is an all-risk policy, insofar as it provides that covered

causes of loss under the policy means direct physical loss or direct physical damage

unless the loss is specifically and expressly excluded or limited in the Policy.

Defendant agreed to “pay for direct ‘loss’ to Covered Property . . . caused by or

resulting from any Covered Cause of Loss.” The policy defines Covered Cause of

Loss as direct physical loss or damage “unless the ‘loss’ is excluded or limited” by

the Policy.

      21.     In the policy, Defendant did not exclude or limit coverage for losses

from the spread of viruses or communicable diseases.

      22.     In the Business Income (and Extra Expense) Coverage Form,


                                           5
        Case 2:20-cv-00681-GMB Document 1 Filed 05/14/20 Page 6 of 17




Defendant agreed to pay for Plaintiff’s actual loss of Business Income sustained due

to the necessary suspension of its operations during the “period of restoration”

caused by direct physical loss or damage. A “slowdown or cessation” of business

activities at the Covered Property is a “suspension” under the policy, for which

Defendant agreed to pay for loss of Business Income during the “period of

restoration” that begins at the time of direct physical loss or damage.

      23.    “Business Income” means net income (or loss) before tax that Plaintiff

and the other Class members would have earned if no physical loss or damage had

occurred as well as continuing normal operating expenses incurred.

      24.    In the Business Income (and Extra Expense) Coverage Form,

Defendant also agreed to pay necessary Extra Expense that its insureds incur during

the “period of restoration” that the insureds would not have incurred if there had

been no direct physical loss or damage to the Covered Property.

      25.    “Extra Expense” includes expenses to avoid or minimize the

suspension of business, continue operations, and to repair or replace property.

      26.    In the Business Income (and Extra Expense) Coverage Form,

Defendant also agreed to “pay for the actual loss of ‘Business Income’” that Plaintiff

sustains “and any Extra Expense . . . caused by action of civil authority that prohibits

access to” the Covered Property when a Covered Cause of Loss causes damage to

property near the Covered Property, the civil authority prohibits access to property


                                           6
        Case 2:20-cv-00681-GMB Document 1 Filed 05/14/20 Page 7 of 17




immediately surrounding the damaged property, the Covered Property is within the

prohibited area, and the civil authority action is taken “in response to dangerous

physical conditions.”

      27.    Losses caused by COVID-19 and the related closure orders issued by

local, state, and federal authorities triggered the Business Income, Extra Expense,

and Civil Authority provisions of the Policy.

      B.    The Coronavirus Pandemic

      28.    On March 11, 2020, the World Health Organization declared that

COVID-19 constituted a global pandemic.

      29.    On March 13, the Governor for the State of Alabama declared the

COVID-19 pandemic a public health state of emergency.

      30.    The scientific community, and those personally affected by the virus,

recognize COVID-19 as a cause of real physical loss and damage. It is clear that

contamination of the Covered Property would be a direct physical loss requiring

remediation to clean the surfaces of the Covered Property.

      31.    The virus that causes COVID-19 remains stable and transmittable in

aerosols for up to three hours, up to four hours on copper, up to 24 hours on

cardboard and up to two to three days on plastic and stainless steel. See

https://www.nih.gov/news-events/news-releases/new-coronavirus-stable-hours-

surfaces (last visited April 9, 2020).


                                         7
        Case 2:20-cv-00681-GMB Document 1 Filed 05/14/20 Page 8 of 17




      32.    The CDC has issued a guidance that gatherings of more than 10 people

must not occur. People in congregate environments, which are places where people

live, eat, and sleep in close proximity, face increased danger of contracting COVID-

19.

      33.    The global Coronavirus pandemic is exacerbated by the fact that the

deadly virus physically infects and stays on surfaces of objects or materials, i.e.

“fomites,” for up to twenty-eight (28) days.

      34.    China, Italy, France, and Spain have implemented the cleaning and

fumigating of public areas prior to allowing them to re-open publicly due to the

intrusion of microbials.

      C. The Covered Cause of Loss

             1. Physical Loss

      35.    Losses due to the COVID-19 virus pandemic are a Covered Cause of

Loss that is not excluded under the Policy.

      36.    The presence of virus or disease can constitute physical damage to

property, as the insurance industry has recognized since at least 2006. When

preparing so-called “virus” exclusions to be placed in some policies, but not others,

the insurance industry drafting arm, ISO, circulated a statement to state insurance

regulators that included the following:

             Disease-causing agents may render a product impure (change its
             quality or substance), or enable the spread of disease by their
                                          8
        Case 2:20-cv-00681-GMB Document 1 Filed 05/14/20 Page 9 of 17




               presence on interior building surfaces or the surfaces of personal
               property. When disease-causing viral or bacterial contamination
               occurs, potential claims involve the cost of replacement of
               property (for example, the milk), cost of decontamination (for
               example, interior building surfaces), and business interruption
               (time element) losses. Although building and personal property
               could arguably become contaminated (often temporarily) by
               such viruses and bacteria, the nature of the property itself would
               have a bearing on whether there is actual property damage.

      37.      The COVID-19 pandemic caused direct physical loss of or damage to

the Covered Property under the Policy by denying use of and damaging the Covered

Property and by causing a necessary suspension of operations during a period of

restoration.

      38.      Further, the COVID-19 pandemic renders the Covered Property unsafe,

uninhabitable, or otherwise unfit for its intended use, which constitutes direct

physical loss.

      39.      Additionally, Plaintiff’s loss of use of the Covered Property constitutes

direct physical loss.

               2. Civil Authority Orders

      40.      The presence of COVID-19 has caused civil authorities throughout the

country to issue orders requiring the suspension of business at a wide range of

establishments, including civil authorities with jurisdiction over Plaintiff’s business

(the “Closure Orders”).

      41.      On March 19, 2020, the Alabama State Health Officer issued a civil


                                            9
       Case 2:20-cv-00681-GMB Document 1 Filed 05/14/20 Page 10 of 17




authority order (attached hereto as Exhibit 2) requiring that “all elective dental and

medical procedures” be delayed, which took effect immediately. The Closure Order

recognizes that “COVID-19 in the State poses the potential of widespread exposure

to an infectious agent that poses significant risk of substantial harm to a large number

of people.”

      42.     On March 19, 2020, the Jefferson County Health Officer issued a civil

authority order (attached hereto as Exhibit 3) requiring the closure of all nonessential

businesses and services. Further, the Closure Order required that “all elective dental

and medical procedures” be delayed, which took effect immediately. The Closure

Order recognizes that “community transmission of the infectious agent COVID-19

in Jefferson County that poses significant risk of substantial harm to a large number

of people.”

      43.     On March 27, 2020, the Alabama State Health Officer issued a civil

authority order (attached hereto as Exhibit 4) requiring the closure of all nonessential

businesses and services. Further, the Closure Order required the postponement of

all dental procedures, without a limited exception for “procedures necessary to treat

an emergency medical conditions” and “to avoid serious harm from an underlying

condition or disease, or necessary as part of a patient’s ongoing and active

treatment.” This order has been in effect since March 28, 2020. The Closure Order

recognizes that “COVID-19 in the State poses the potential of widespread exposure


                                          10
        Case 2:20-cv-00681-GMB Document 1 Filed 05/14/20 Page 11 of 17




to an infectious agent that poses significant risk of substantial harm to a large number

of people.”

      44.     On April 3, 2020, the Alabama State Health Officer issued a civil

authority Stay-at-Home order (attached hereto as Exhibit 5) requiring Alabama

residents to “stay at his or her place of residence except as necessary to perform . . .

‘essential activities.’”   The order reiterated that dental procedures were to be

postponed with the limited exceptions detailed in the Paragraph 42 of this

Complaint.

      45.     These Closure Orders and proclamations, as they relate to the closure

of all “non-essential businesses,” evidence an awareness on the part of both state and

local governments that COVID-19 causes damage to property. This is particularly

true in places where business is conducted, such as Plaintiff’s, as the requisite

contact and interaction causes a heightened risk of the property becoming

contaminated by COVID-19.

      46.     These Closure Orders prohibited access to Plaintiff’s Covered Property

and the area immediately surrounding Covered Property, in response to dangerous

physical conditions resulting from a Covered Cause of Loss, i.e. the COVID-19

pandemic.

      D. Impact on Plaintiff

      47.     On or about March 19, 2020, as a result of the COVID-19 pandemic


                                          11
       Case 2:20-cv-00681-GMB Document 1 Filed 05/14/20 Page 12 of 17




concerns and the Closure Orders referenced herein, Plaintiff was forced close its

doors to its dental clinic with the exception of emergency dental procedures, which

are a di minimis portion of Plaintiff’s business. A substantial portion of Plaintiff’s

business income is derived from elective dental procedures.

      48.      Because people—staff, patients, community members, and others—

frequent all areas of Plaintiff’s property, there is an ever-present risk that the

Covered Property is contaminated and would continue to be contaminated if the

business remained open to the public.

      49.      Because the business is conducted in an enclosed building, the Covered

Property is more susceptible to being or becoming contaminated, as respiratory

droplets are more likely to be retained on the Covered Property and fomites within,

and remain viable for far longer as compared to other facilities with open-air

ventilation.

      50.      Plaintiff’s business is also highly susceptible to rapid person-to-

property transmission of the virus, and vice-versa, because the activities of the

patients and the employees require them to interact in close proximity to the property

and to one another. Also, dentistry requires personal contact between Plaintiff’s

employees and patients, which heightens the risk of COVID-19 transmission.

      51.      The virus is physically impacting the Covered Property. Any effort by

the Defendant to deny the reality that the virus causes physical loss and damage


                                          12
          Case 2:20-cv-00681-GMB Document 1 Filed 05/14/20 Page 13 of 17




would constitute a false and potentially fraudulent misrepresentation that could

endanger the Plaintiff and the public.

      52.     As a result of the COVID-19 pandemic and the Closure Orders,

Plaintiff and the other Class members lost Business Income and incurred Extra

Expense. The covered losses incurred by Plaintiff and owed under the Policy are

increasing daily.

      53.     Plaintiff submitted a claim for loss to Defendant under its Policy due to

the presence of COVID-19 and the Closure Orders.

      54.     On April 29, 2020, Defendant sent Plaintiff a reservation of rights

stating that for a loss to be covered under the Policy, there must be a “physical effect

on covered property, such as a deformation, permanent change in physical

appearance or other manifestation of a physical effect.” However, the Policy makes

no mention of a “physical effect” requirement to establish a covered loss under the

Policy.

      55.     A declaratory judgment determining that the coverage provided under

the Policy will prevent the Plaintiff from being left without vital coverage acquired

to ensure the survival of the business due to the shutdown caused by the civil

authorities’ response is necessary. As a result of the COVID-19 pandemic and the

Closure Orders, Plaintiff has incurred, and continues to incur, among other things, a

substantial loss of business income and additional expenses covered under the


                                          13
          Case 2:20-cv-00681-GMB Document 1 Filed 05/14/20 Page 14 of 17




Policy.

                            CAUSES OF ACTION
                    COUNT I—DECLARATORY JUDGEMENT

      56.     Plaintiff re-alleges and incorporates by reference Paragraphs 1-52 as if

fully set forth herein.

      57.     The Declaratory Judgment Act, 28 U.S.C. § 2201(a), provides that in

“a case of actual controversy within its jurisdiction . . . any court of the United States

. . . may declare the rights and other legal relations of any interested party seeking

such declaration, whether or not further relief is or could be sought.” 28 U.S.C. §

2201(a).

      58.     An actual controversy has arisen between Plaintiff and the Defendant

as to the rights, duties, responsibilities and obligations of the parties under the Policy

to reimburse Plaintiff for the business interruption losses incurred by Plaintiff in

connection with suspension of their business due to COVID-19 and the civil

authority orders in that Plaintiff contends and, on information and belief, the

Defendant disputes and denies that:

            a. The Closure Orders constitute a prohibition of access to Plaintiff’s

               Covered Property;

            b. The prohibition of access by the Orders has specifically prohibited

               access as defined in the Policy;

            c. The Closure Orders trigger coverage;
                                           14
       Case 2:20-cv-00681-GMB Document 1 Filed 05/14/20 Page 15 of 17




            d. The Policy provides coverage to Plaintiff for any current and future

               closures in Chester County due to physical loss or damage directly or

               indirectly from the Coronavirus under the Civil Authority coverage

               parameters;

            e. The Policy provides business income coverage in the event that

               Coronavirus has directly or indirectly caused a loss or damage at the

               insured premises or immediate area of the Covered Property; and

            f. Resolution of the duties, responsibilities and obligation of the parties

               is necessary as no adequate remedy at law exists and a declaration of

               the Court is needed to resolve the dispute and controversy.

      59.     Plaintiff seeks a Declaratory Judgment to determine whether the

Closure Orders constitute a prohibition of access to Plaintiff’s Covered Property.

      60.     Plaintiff further seeks a Declaratory Judgment to affirm that the Closure

Orders trigger coverage under the Policy.

      61.     Plaintiff further seeks a Declaratory Judgment to affirm that the Policy

provides coverage to Plaintiffs for any current and future closures of businesses such

as Plaintiff’s in Jefferson County due to physical loss or damage from the

Coronavirus and that the Policy provides business income coverage in the event that

Coronavirus has caused a loss or damage at the Covered Property.

      62.     Plaintiff does not seek any determination of whether the Coronavirus is


                                          15
       Case 2:20-cv-00681-GMB Document 1 Filed 05/14/20 Page 16 of 17




physically in or at the Covered Property, amount of damages, or any other remedy

other than declaratory relief.

                                 PRAYER FOR RELIEF

Plaintiff requests, by reason of each of the causes set forth above, an order

providing as follows:

      a) For a declaration that the Orders constitute a prohibition of access to

          Plaintiff’s Covered Property;

      b) For a declaration that the prohibition of access by the Orders is

          specifically prohibited access as defined in the Policy;

      c) For a declaration that the Orders trigger coverage under the Policy;

      d) For a declaration that the Policy provides coverage to Plaintiff for any

          current, future and continued closures of non-essential businesses due to

          physical loss or damage directly or indirectly from the Coronavirus;

      e) For a declaration that the Policy provides business income coverage in the

          event that Coronavirus has directly or indirectly caused a loss or damage

          at the Plaintiff’s Covered Property or the immediate area of the Plaintiff’s

          Covered Property; and

      f) For such other relief as the Court may deem proper.

Dated: May 14, 2020.

                                       /s/ W. Daniel “Dee” Miles, III


                                          16
Case 2:20-cv-00681-GMB Document 1 Filed 05/14/20 Page 17 of 17




                            BEASLEY, ALLEN, CROW, METHVIN,
                            PORTIS & MILES, P.C.
                            W. Daniel “Dee” Miles, III
                            Rachel N. Boyd
                            Paul W. Evans
                            218 Commerce Street
                            Montgomery, AL 36104
                            Telephone: (334) 269-2343
                            Facsimile: (334) 954-7555
                            dee.miles@beasleyallen.com
                            rachel.boyd@beasleyallen.com
                            paul.evans@beasleyallen.com

                            Richard M. Golomb, Esq.
                            Kenneth J. Grunfeld, Esq.
                            GOLOMB & HONIK, P.C.
                            1835 Market Street, Suite 2900
                            Philadelphia, PA 19103
                            Telephone: (215) 985-9177
                            Facsimile: (215) 985-4169
                            rgolomb@golombhonik.com
                            kgrunfeld@golombhonik.com

                            Arnold Levin, Esq.
                            Laurence S. Berman, Esq.
                            Frederick Longer, Esq.
                            Daniel Levin, Esq.
                            LEVIN SEDRAN & BERMAN,
                            L.L.P.
                            510 Walnut Street, Suite 500
                            Philadelphia, PA 19106-3697
                            Telephone: (215) 592-1500
                            alevin@lfsblaw.com
                            lberman@lfsblaw.com
                            flonger@lfsblaw.com
                            dlevin@lfsblaw.com

                            Counsel for Plaintiff



                             17
